DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0212368 to Yonemoto et al. and U.S. Patent Application Publication No. 2016/0048057 to Sekiguchi et al.
	Regarding Claim 1, Yonemoto discloses (e.g., Fig. 1 and its corresponding description, including at least paragraphs [0100]–[0121]) a liquid crystal display comprising: a liquid crystal cell (labelled in Fig. 1); an upper polarizing plate (F1/Polarizer/F2, Fig. 1) provided on one surface of the liquid crystal cell and including a first polarizer (upper Polarizer, Fig. 1) and a low moisture-permeable film (e.g., F1, Fig. 1 and paragraphs [0029]–[0030]) disposed on one surface of the first polarizer so as to face the liquid crystal cell; and a lower polarizing plate (F3/Polarizer/F4, Fig. 1) provided on the other surface of the liquid crystal cell and including a second polarizer (lower Polarizer, Fig. 1).  Yonemoto would have further rendered obvious wherein a ratio of a shrinkage force (contractile force) in a direction parallel to the absorption-axis of the second polarizer of the low moisture-permeable film to a shrinkage force in an absorption-axial direction of the second polarizer is 30 % or more (exact amount not explicitly taught, but Yonemoto suggests adjusting the relative shrinkage forces based 
	Further, regarding the ratio of a shrinkage force (contractile force) in a direction parallel to the absorption-axis of the second polarizer of the low moisture-permeable film to a shrinkage force in an absorption-axial direction of the second polarizer being 30% or more, Sekiguchi teaches this ratio for the purpose of suppressing luminance unevenness after the display has been stored in a hot and humid environment (e.g., Abstract, “in the second protective film, a contractile force in a direction orthogonal to an absorption axis of the polarizer is 1.3 times or higher a contractile force in a direction parallel to the absorption axis of the polarizer”).
	Regarding Claim 2, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the low moisture-permeable film has a water vapor transmission rate of 30g/m2∙dav or less (e.g., paragraphs [0224]–[0233]).
	Regarding Claim 3, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the low moisture-permeable film has a coefficient of thermal expansion of -30 to 30 µm/m°C (where the selection of the specific coefficient of thermal expansion would have been obvious as a matter of design choice, taking into account desired characteristics, such as generally unaffected by heat at a coefficient at 0, within the claimed range).
	Regarding Claim 4, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the low moisture-permeable film is a biaxially stretched polyester film (e.g., paragraphs [0375] and [0413]).
	Regarding Claim 5, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the biaxially stretched polyester film is polyethylene terephthalate (ET) film (paragraph [0414]).
Regarding Claim 6, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the first and second polarizers are polyvinyl alcohol-based films (e.g., paragraph [0154]).
	Regarding Claim 7, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the liquid crystal cell includes a color filter substrate, a TFT (thin film transistor) array substrate, and a liquid crystal layer interposed between the color filter substrate and the TFT array substrate; the upper polarizing plate is provided on the color filter substrate of the liquid crystal cell; and  the lower polarizing plate is provided on the TFT array substrate of the liquid crystal cell (where Yonemoto does not explicitly disclose further details of the liquid crystal cell, but where a typical liquid crystal cell used for display includes a TFT array substrate on which pixels are formed, and an opposite substrate with color filters to provide a colored display, and such would have been an obvious configuration to apply to the liquid crystal cell of Yonemoto to achieve a colored display).
	Regarding Claim 8, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the upper polarizing plate further includes a protective film interposed between the first polarizer and the color filter substrate (e.g., F2, Fig. 1).
	Regarding Claim 9, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the lower polarizing plate further includes protective film(s) provided on at least one surface of the second polarizer (e.g., F3 and F4, Fig. 1).
	Regarding Claim 10, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the protective film is a COP (Cyclo-Olefin Polymer)-based film, an acrylic film, a TAC (Tri-Acetyl Cellulose)-based film, a COC (Cyclo-Olefin Copolymer)-based film, a PNB (Polynorbornene)-based film, or a PET (Polyethylene Terephthalate)-based film (e.g., paragraphs [0412]–[0421]).
Regarding Claim 11, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious a backlight unit disposed on one surface of the lower polarizing plate so as to face the liquid crystal cell (e.g., paragraphs [0100]–[0103]).
	Regarding Claim 12, the combination of Yonemoto and Sekiguchi (citing to Yonemoto) would have rendered obvious wherein the protective film(s) are each independently a COP (Cyclo-Olefin Polymer)-based film, an acrylic film, a TAC (Tri-Acetyl Cellulose)-based film, a COC (Cyclo-Olefin Copolymer)-based film, a PNB (Polynorbornene)-based film, or a PET (Polyethylene Terephthalate)-based film (e.g., paragraphs [0412]–[0421]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RYAN CROCKETT/Primary Examiner, Art Unit 2871